Citation Nr: 0004145	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-02 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to restoration of service connection for post-
traumatic stress disorder.

2. Entitlement to service connection for residuals of a right 
hand injury.

3. Entitlement to a total rating based upon unemployability 
due to service-connected disability.

4. Entitlement to an increased evaluation for post-traumatic 
stress disorder, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board finds that the issue of entitlement to an increased 
evaluation for post-traumatic stress disorder (PTSD) is 
inextricably intertwined with another issue (the propriety of 
severance of service connection for PTSD) on which the 
veteran has initiated, but not completed, an appeal.  
Appellate review of the issue of entitlement to an increased 
rating for PTSD will therefore be deferred at this time.


REMAND

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (1999).

In the veteran's case, a rating decision in September 1995 
took the following actions: Denied entitlement to an 
evaluation in excess of 10 percent for PTSD; denied 
entitlement to service connection for residuals of a right 
hand injury; denied entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities; and proposed, under the 
provisions of 38 C.F.R. § 3.105(d), to sever service 
connection for PTSD.  A letter from the RO to the veteran 
dated in September 1995 notified him of the determinations 
made by the rating decision of September 1995.

In October 1995, the RO received a letter from the veteran in 
which he requested a personal hearing and stated that he 
wished to present evidence and argument on all four issues 
decided by the rating decision of September 1995.  He stated 
that:  He would attempt to show that, not only should service 
connection for PTSD not be severed, but also that 
compensation for PTSD should be increased; and he would 
present evidence in favor of his claims for service 
connection for residuals of a right hand injury and TDIU.

At the time of the September 1995 rating decision, the issue 
of entitlement to an evaluation in excess of 10 percent for 
PTSD was already in appellate status.  A rating decision in 
November 1994 had granted service connection for PTSD and 
assigned a 10 percent evaluation.  In January 1995, the 
veteran filed a notice of disagreement with the 10 percent 
rating.  In February 1995, a statement of the case (SOC) on 
that issue was furnished, and the veteran filed a substantive 
appeal.

The Board finds that the veteran's letter to the RO of 
October 1995 constituted a notice of disagreement with the 
denial of entitlement to TDIU and to service connection for 
residuals of a right hand injury.  The veteran's letter of 
October 1995 did not constitute a notice of disagreement with 
the severance of service connection for PTSD, because, at 
that time, the RO had only proposed to sever service 
connection and had not actually done so.  However, in 
November 1995, a rating decision severed service connection 
for PTSD, and the RO notified the veteran that service 
connection for PTSD was being terminated, effective February 
1, 1996.  In December 1995, the RO received a letter from the 
veteran in which he reiterated his request for a hearing 
concerning the issue of severance of service connection for 
PTSD.  The Board finds that the veteran's letter of December 
1995, when viewed in the context of the RO's actions and 
previous communications from the veteran, constituted a 
notice of disagreement with the severance of service 
connection for PTSD.  

In sum, the veteran has filed notices of disagreement with 
the severance of service connection for PTSD, the denial of 
entitlement to TDIU, and the denial of service connection for 
residuals of a right hand injury.  A statement of the case on 
those issues has not been furnished.  Appropriate action by 
the RO, including issuance of a statement of the case is, 
therefore, necessary with regard to those three issues.  See 
38 C.F.R. § 19.26 (1999).  Although the Board in the past 
referred such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims (know as 
the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(Court) has made it clear that the proper course of action is 
to remand such matters to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999). (The notice of disagreement initiated review 
by the Board of the RO's denial of the claim and bestowed 
jurisdiction on the Court; the Board should have remanded 
that issue to the RO for issuance of a SOC.)

Accordingly, the issues of the propriety of severance of 
service connection for PTSD, entitlement to service 
connection for residuals of a right hand injury, and 
entitlement to a TDIU are hereby REMANDED to the RO for the 
following actions:

1. The RO should take appropriate action, 
including issuance of a statement of 
the case, on the appeals initiated by 
the veteran from the rating decisions 
that severed service connection for 
PTSD and denied entitlement to a TDIU 
and to service connection for 
residuals of a right hand injury.  
This SOC should set forth all 
pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and 
regulations to the evidence.

2. The veteran and his representative 
should be clearly advised of the need 
to file a timely substantive appeal if 
the veteran wishes to complete appeals 
from those determinations.  The case 
should then be returned to the Board 
for appellate consideration of the 
issue of entitlement to an evaluation 
in excess of 10 percent for PTSD and 
of any other issues on which the 
veteran completes an appeal, if 
otherwise in order.

The purpose of this REMAND is to comply with the Court's 
holding in Manlincon v. West.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





